        CASE 0:18-cv-02383-NEB-ECW Doc. 174 Filed 10/05/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Dawn Brenner, et al.,                        Civil No. 18-cv-2383 NEB/ECW

                    Plaintiffs,

vs.

Danielle Sue Asfeld, et al.,

                    Defendants.



            JOINT MOTION REGARDING CONTINUED SEALING

       Documents have been filed under temporary seal in connection with the

following motions:

      Motion to Compel Discovery and for Other Relief from MEnD       Doc. 153
      Correctional Care, PLLC and Todd Leonard, M.D.

       Pursuant to LR 5.6, the parties submit this Joint Motion Regarding

Continued Sealing.


                                      NEWMARK STORMS DWORAK LLC

Dated: October 5, 2020                       By /s/ Jeffrey S. Storms
                                                 Jeffrey S. Storms, #387240
                                                 Paul C. Dworak, #391070
                                             150 South Fifth Street, Suite 1850
                                             Minneapolis, MN 55402
                                             (612) 455-7050
                                             jeff@newmarkstorms.com
                                             paul@newmarkstorms.com
       CASE 0:18-cv-02383-NEB-ECW Doc. 174 Filed 10/05/20 Page 2 of 4




                                         - and -

                                         SIEBENCAREY, P.A.

Dated: October 5, 2020                   By /s/ Jeffrey M. Montpetit
                                             Jeffrey M. Montpetit, #291249
                                         901 Marquette Avenue #500
                                         Minneapolis, MN 55402
                                         (612) 333-4500
                                         jeffrey.monpetit@knowyourrights.com

                                         Attorneys for Plaintiff


                                         IVERSON REUVERS CONDON

Dated: October 5, 2020                   By /s/ Stephanie A. Angolkar
                                            Jason M. Hiveley, #311546
                                            Stephanie A. Angolkar, #388336
                                         9321 Ensign Avenue South
                                         Bloomington, MN 55438
                                         (952) 548-7200
                                         jasonh@irc-law.com
                                         stephanie@irc-law.com


                                         Attorneys for Sherburne County
                                         Defendants




                                     2
       CASE 0:18-cv-02383-NEB-ECW Doc. 174 Filed 10/05/20 Page 3 of 4




                                         LARSON KING, LLP

Dated: October 5, 2020                   By /s/ Anthony J. Novak
                                             Anthony J. Novak, #351106
                                             Carolin J. Nearing, #291791
                                             Bradley R. Prowant, #396079
                                         2800 Wells Fargo Place
                                         30 East Seventh Street
                                         St. Paul, MN 55101
                                         (651) 312-6500
                                         tnovak@larsonking.com
                                         cnearing@larsonking.com
                                         bprowant@larsonking.com

                                         Attorneys for MEnD Defendants




                                     3
                           CASE 0:18-cv-02383-NEB-ECW Doc. 174 Filed 10/05/20 Page 4 of 4




        DESCRIPTION OF DOCUMENT                    MARK “X” IN APPLICABLE              NONPARTY THAT     REASON WHY DOCUMENT SHOULD
 DKT.                                                     COLUMN                       DESIGNATED DOC.   REMAIN SEALED OR BE UNSEALED
 NO.                                                                                    CONFIDENTIAL
                                                                                           (IF ANY)
                                                Parties     Parties Agree    Parties
                                               Agree Doc.    Doc. Should    Disagree
                                                Should      Be Unsealed
                                                Remain
                                                 Sealed
155     Legal memorandum containing                x                                                     Medical records identified as
        references to confidential                                                                       confidential under protective order
        medical records
158     Exhibit 4 contains a link to               x                                                     Medical information identified as
        confidential medical records                                                                     confidential under protective order
160     Exhibit 7 contains a link to               x                                                     Medical information identified as
        confidential medical records                                                                     confidential under protective order
162     Exhibit 9 is a deposition transcript       X                                                     Medical and other information
        of Todd Leonard                                                                                  identified as confidential under
                                                                                                         protective order




                                                                            4
